Per Curiam.

Appeals from an order of Family Court of Ulster County awarding custody of children of the marriage to respondent, from an order denying a motion to reopen the habeas corpus proceeding for further testimony and for reconsideration of the decision and from an order denying a motion for a new trial on the ground of newly discovered evidence. In a comprehensive opinion sustaining the writ the court expressed confidence in the respondent’s “ability to provide adequately for his children’s material needs” and also conviction that he would provide “the better moral influence upon his children.” On this record we find no reason to disturb the findings of the Family Court. The application to reopen the proceeding and for reconsideration of the decision was denied as untimely and, in any event, had the motion been promptly made, denial on the merits would have been appropriate. In denying the motion for a new trial the court found “nothing in the newly discovered evidence which would justify a different conclusion” and in the denial of this motion, addressed largely to the discretion of the Family Court and subject to the well-established rules governing such applications, we find no improper exercise of discretion. Orders affirmed, without costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.